DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 26, 2021 is acknowledged.  Claims 1-12 are pending in this application. Claim 1 has been amended. Claims 2-12 are new.  All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on August 26, 2021 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 102
The rejection of claims 1 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (A combinational library of photocrosslinkable and degradable material, Advanced Materials 18:19 (2006), 2614-2618; cited on Parent Application 16/063,641), has been withdrawn in view of Applicants amendment to claim 1 to recite a catalyst required in the cross linking of the polymer prodrug. 
Double Patenting
The rejection of claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 413,616 has been 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Anderson et al. (A combinational library of photocrosslinkable and degradable material, Advanced Materials 18:19 (2006), 2614-2618), which teaches a method of making a hydrogel prodrug (page 2614). Photocrosslinkable and degradable polymers are finding a broad range of applications as drug-delivery vehicles (page 2614). For example, photocrosslinkable hydrogels are used for the encapsulation and controlled delivery of biological molecules. 
The method comprising: providing at least one drug that comprises at least one amine group; providing at least one acrylate; reacting said at least one acrylate with the at least one amine group of the at least one drug, thereby producing at least one polymer prodrug, wherein, the reacting comprises a polymerization reaction (Pg. 2614).  
Anderson has synthesized degradable, photo cross linkable macromers through the conjugate addition of primary or secondary amines to diacrylates (Fig. 1) to form functionalized poly(beta-amino ester) (Pg. 2615); and crosslinking said at least one polymer prodrug in the presence of a free radical initiator in a reaction mixture, thereby making the hydrogel prodrug, wherein, the hydrogel prodrug comprises a backbone structure, wherein, the backbone structure comprises polymerized polymer prodrug (Pg. 2614-Pg. 2615).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615